Title: From George Washington to Robert Lewis, 6 September 1783
From: Washington, George
To: Lewis, Robert


                  
                     
                     Gentn,
                     Rocky Hill, near Princeton 6th Septr 1783
                  
                  In Bradfords Paper of the 30th Ulto I perceive an anonymous advertisement of a person who wants employment as a miller, referring to you for his character.  If this is such, as in all points of view I could approve, it is very likely I might employ him at my Mills in Virginia (ten miles from Alexa.). My present miller who has lived with me thirteen or fourteen years; & who perhaps understands the manufacture of wheat, as well as any miller upon the Continent; and who I believe is also an honest man; is become so unfit for the trust reposed in him by his addiction to liquor, which not only keeps him intoxicated many days upon a stretch, but absent also from the Mills, that however reluctantly I do it, I shall be induced to part with him, if I can meet with a man who could bring me ample testimonials of his skill, his honesty, his sobriety & Industry.
                  These qualities must be well ascertained before I would employ any man; as I have no other objection, than what I have mentioned to my present miller; who, besides being an excellent miller, is equally a good Millwright, & Cooper.
                  I work two pair of Stones, one pair of which are French-burr, employed in the merchant business. The Mill house is of Stone, large & commodious—the dwelling house, which is convenient, is within thirty yards of it; & has a Garden enclosed adjoining—A Cooper’s Shop is also near, & the whole convenient to tide water.
                  Having been thus particular, with respect to my Mills & my Wants, I shall thank you Gentn for a full & unreserved character of the anonymous advertiser, & the terms on which he would engage.  If you think this man wou’d not answer my purpose, or shou’d he be engag’d, do you know of any one who, from what I have here said, would?  Your answer to this letter as soon as convenient will very much oblige. Gentn, Oour most Obt Servt
                  
                     G: Washington
                  
               